internal_revenue_service department of the treasury washington d c number release date index no telephone number refer reply to cc fip plr-122705-00 date date person to contact legend fund trust state x advisor company a company b company c accounting firm year year date date date date date date date date date plr-122705-00 date date a dear this responds to a letter dated date submitted on behalf of fund fund requests that its election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts fund is a no-load diversified portfolio of trust an open- end management investment_company registered under the investment_company act of u s c sec_80a-1 et seq as amended trust was organized in state x in year as a business_trust advisor a wholly owned subsidiary of company a is fund’s investment_advisor and custodian fund elected to be taxed as a regulated_investment_company ric under subchapter_m of the code in the tax_return filed for its first taxable_year ending date and has subsequently operated in a manner intended to qualify it as a ric trust has a portfolios administered by company a each of the portfolios has made an election under sec_851 of the code to be taxed as a ric accounting firm acted as the fund’s independent accountants and was responsible for preparing fund’s income_tax returns and extensions all tax_return documents are sent to company b a wholly owned subsidiary of company c which acts as fund’s sub- administrator pursuant to a sub-administration agreement dated date company c provides certain administrative clerical and bookkeeping services for fund including the timely filing of all necessary tax returns and extensions as prepared by accounting firm certain employees of company c are also officers of fund accounting firm prepared fund’s form_7004 application_for automatic_extension of time to file corporation income_tax return for the tax_year ending date to extend the time for filing form 1120-ric from the original date due_date to date the extension was sent to company c and was timely filed with the service on date subsequent to the filing of the extension the tax manager at accounting firm responsible for preparing fund’s form 1120-ric resigned and left at the end of date a new tax manager at accounting firm was assigned to trust in date and was delegated responsibility for filing all income_tax returns for plr-122705-00 all the portfolios of trust the new tax manager did not receive from the departing tax manager a list of tax_return filing deadlines for the portfolios of trust the new tax manager therefore sought to monitor required filings by obtaining a list of trust’s portfolios from an audit manager who was assigned to audit the financial statements of trust the list however did not reflect that fund had a taxable_year ending october whereas the other portfolios of trust had taxable years ending august consequently the new manager incorrectly assumed that fund’s taxable_year ended august and that all tax returns for the portfolios of trust for fiscal_year including fund’s return had been filed by the former tax manager prior to date in late date while organizing files for clients with taxable years ending october the tax manager compared the october year end extensions with the tax returns that were filed as a result of this review the tax manager realized that the tax_return for fund for the taxable_year ending date had not been filed by the extended deadline accounting firm quickly prepared fund’s return and sent it to company c which filed it with the service on date fund intended to make an election under sec_855 of the code to treat dividends_paid in the 12-month_period following the end of the taxable_year ending date as having been paid during fund’s taxable_year ending date consistent with this intent fund made distributions on date of ordinary dividends and long term capital_gains that it had intended to elect to be treated as paid out of the earnings_and_profits for the prior fiscal_year to fulfill the requirements of sec_855 law and analysis sec_855 of the code provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d plr-122705-00 sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed for the taxable_year ending date no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine fund's tax_liabilities for the year involved if the director determines that fund's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax plr-122705-00 returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
